DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 4-9, 11-15 and 17-20 remain pending in the application.
Applicant’s arguments regarding the rejection of claims 1-20 under 35 USC 102 as being anticipated by Sargent have been fully considered, and are persuasive. The rejection is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sargent et al. (US4405134).


    PNG
    media_image1.png
    644
    630
    media_image1.png
    Greyscale
 
Regarding claim 1, Sargent teaches (Fig. 1) a hydrostatic seal assembly, comprising: a primary seal assembly (12) configured to maintain a selected gap between the primary seal and a rotating component (Col 1 lines 6-15); and a seal carrier (14) including: a radial outer wall (see annotated Fig. 1); an axial wall (see annotated Fig. 1) extending from the radial outer wall at a first axial end (the end where the axial wall and radial wall connect) of the radial outer wall; and a carrier arm (see annotated Fig. 1) extending from the radial outer wall at a second axial end (the end connected to element 9) of the radial outer wall opposite the first axial end, the carrier arm secured to a static structure (9) for sealing between the rotating component and the static structure.
Sargent fails to teach the carrier arm extends from the radial outer wall at an angle of between 10 degrees and 45 degrees.
Since applicant has not disclosed that having the carrier arm at a certain angle range solves any stated problem or is for any particular purpose above the fact that the carrier arm supports the seal assembly, and it appears that the carrier arm of Sargent would perform equally well with the angle range as claimed by applicant, it would have been an obvious matter of design choice to modify the seal assembly of Sargent by utilizing the carrier arm angle range of between 10 degrees and 45 degrees as claimed for the purpose of supporting the seal assembly.
Regarding claim 2, Sargent teaches (Fig. 1) the radial outer wall, the axial wall and the carrier arm are formed as a single unitary component.
Regarding claim 4, Sargent teaches a carrier flange (see annotated Fig. 1) extending from the carrier arm, the seal carrier secured to the static structure via the carrier flange.
Regarding claim 5, Sargent teaches the carrier flange extends radially outwardly from the carrier arm (see annotated Fig. 1).
Regarding claim 6, Sargent teaches the carrier flange is secured to the static structure via one of a bolted or snap connection (Col 2 lines 65-68).
Regarding claim 7, Sargent teaches (Fig. 1) the carrier arm extends axially forward of the primary seal.
Regarding claim 8, Sargent teaches the identical features from claim 1, and further teaches a turbine section (Fig. 1) of a gas turbine engine, comprising: a turbine stator (9); a turbine rotor (2) configured to rotate about an engine central longitudinal axis (Fig. 1) relative to the turbine stator; and the carrier arm secured to the turbine stator for sealing between the turbine rotor and the turbine stator.
Regarding claims 9 and 11-14, the claims are substantially identical to claims 2 and 4-7, and are rejected in an identical manner.  
Regarding claim 15, Sargent teaches the identical elements from claims 1 and 8, and further teaches a gas turbine engine (Col. 2 lines 53-64), comprising: a combustor (Col. 2 lines 53-64); a turbine section (Fig. 1) in fluid communication with the combustor, the turbine section comprising: a turbine stator (9); and a turbine rotor (2) configured to rotate about an engine central longitudinal axis (Fig. 1) relative to the turbine stator.
Regarding claims 17-20, the claims are substantially identical to claims 4-7, and are rejected in an identical manner. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383. The examiner can normally be reached M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                                                                                        /WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745